Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 18, 2016

                                    No. 04-16-00240-CR

                                    Clarence WRIGHT,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR0287
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
       Debra Doolittle’s notification of late record is hereby GRANTED. The reporter’s record
is due no later than November 28, 2016. Further requests for extension of time will be
disfavored.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court